SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ [National Register of Legal Entities] No. 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] 35.300.368.941 A Publicly-Held Company NOTICE TO SHAREHOLDERS We hereby announce to the shareholders of Ambev S.A. (the “Company”) that, as indicated in the Minutes of the Board of Directors’ Meeting held on July 14, 2014, the members of the Company’s Board of Directors approved, based on the Company’s extraordinary balance sheet dated June 30, 2014, the distribution of (i) dividends in the amount of R$0.06 for each share of the Company, to be deducted from the results of the 2014 fiscal year and attributed to the minimum mandatory dividends for the same year. The distribution of dividends will be made without withholding income tax, pursuant to applicable law; and (ii) interest on own capital (“IOC”) of R$0.10 per share of the Company, to be deducted from the results of the 2014 fiscal year and attributed to the minimum mandatory dividends for the same year. The distribution of IOC shall be taxed pursuant to applicable law, which shall result in a net distribution of IOC of R$0.085 per share of the Company, except for legal entities exempt from withholding tax pursuant to Article 5 of Law 11,053/04, as amended by Law 11,196/05, which have confirmed such qualification by means of specific notice sent to the Company in view of the payment of earnings on January 23, 2014. Shareholders who did not confirm such qualification, or who confirmed such qualification solely for the payment made on January 23, 2014 , shall provide specific notice to such effect to Ambev S.A., Área de Ações, c/o Nilson Casemiro – Rua Dr. Renato Paes de Barros, nº 1.017, 4º andar, CEP 04530-001, São Paulo/SP, Brazil, by no later than July 28, 2014 . In case such qualification is not received by then, income tax shall be withheld. The aforementioned payments shall be made as from August 28, 2014, ( ad referendum of the Annual Shareholders’ Meeting), considering the shareholding on and including July 28, 2014, with respect to BM&FBovespa, and July 31, 2014, with respect to the New York Stock Exchange, without any monetary adjustment. Shares and ADRs shall be traded ex-dividends as from and including July 29, 2014. It is important to mention that the shares issued in connection with the capital increase approved at the General Extraordinary Shareholders Meeting held on April 28, 2014 and ratified by the Board of Directors of the Company on this date, shall be entitled to the dividends and IOC also approved on this date. SERVICE TO SHAREHOLDERS Shareholders who have already indicated a bank account shall have their credits available at the informed account. Shareholders who have not provided such indication shall receive from Banco Bradesco S.A., as depositary bank, at their stated address, a notice containing information with respect to the payment. Such notice shall be presented at one of Banco Bradesco’s branches along with the appropriate deposit instructions. Shareholders who hold their shares under a fiduciary custody arrangement shall have their proceeds available according to procedures adopted by the appropriate stock exchange. São Paulo, July 14, 2014. Ambev S.A. Nelson José Jamel Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 14, 2014 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
